Citation Nr: 1047590	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  08-16 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for pes 
planus, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a back disability, 
claimed as secondary to pes planus.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from April 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts.

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  June 1955 rating decision, the RO denied service connection 
for pes planus; the Veteran did not appeal.

2.  The evidence received since the June 1955 rating decision is 
not cumulative or redundant of evidence previously of record, and 
relates to an unestablished fact necessary to substantiate the 
claims of entitlement to service connection for pes planus.

3.  Pes planus is related to service.


CONCLUSIONS OF LAW

1.  The June 1955 rating decision is final.   38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2010).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for pes planus.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Pes planus was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  As discussed below, the Board has determined 
that the criteria for entitlement to service connection for a 
right knee disability have been met.  Accordingly, no further 
notification or assistance pursuant to the VCAA is necessary with 
respect to this issue.

Analysis

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service"-the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

As noted, a June 1955 rating decision denied service connection 
for pes planus.  The RO concluded that service connection was not 
warranted because the claimed condition was not shown by the 
evidence of record.

The relevant evidence of record at the time of the June 1955 
rating decision included the Veteran's service treatment records.  
They show that on pre-induction examination in April 1953, the 
Veteran's feet were clinically normal.  In July 1953, physical 
examination revealed second degree pes planus.  Orthotics were 
issued.  In November 1953 a provider noted that the Veteran had 
severe flat feet that were not helped by support or heel lifts.  
An additional November 1953 note indicates that flat feet were 
incurred in the line of duty.  On discharge examination in March 
1955, the Veteran's feet were again found to be clinically 
normal.  Notably, there is no report of medical history 
associated with the March 1955 examination report.

Upon careful review, the Board has determined that new and 
material evidence has been submitted to reopen the claims of 
entitlement to service connection for pes planus.  The record 
currently contains evidence showing a diagnosis of pes planus.  
This cures the evidentiary defect identified by the RO in its 
denial of the Veteran's claim.  Therefore, the claim of 
entitlement to service connection for pes planus is reopened.

Moreover, the Board finds that service connection is warranted.  
Here, the Board acknowledges that a VA examiner concluded that 
the Veteran's flatfoot condition was not caused by service and 
that while they may have been temporarily aggravated they caused 
him no significant discomfort today.  He appears to have based 
this determination on his assumption that the Veteran had flat 
feet all his life and that symptoms "may" have occurred 
irrespective of service.  The Board observes however, that a 
Veteran will be considered to have been in sound condition when 
examined, accepted, and enrolled for active service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated by such service.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
As discussed, pes planus was not "noted" on enlistment 
examination, but a "severe" flat foot condition was assessed 
during service.  Moreover, a November 1953 service treatment 
record  indicates that flat feet were incurred in the line of 
duty.

In light of evidence of severe flat feet in service, a service 
department finding that the condition was incurred in the line of 
duty, and evidence of current flat feet, the Board finds that 
service connection is warranted.


ORDER

New and material evidence having been received, the petition to 
reopen the claim of entitlement to service connection for pes 
planus is granted.

Entitlement to service connection for pes planus is granted.



REMAND

The Veteran claims that he has a back disability that is 
secondary to  his pes planus.  The Board 	observes that the 
Veteran has not been provided with appropriate notice regarding 
the evidence and information necessary to support a claim of 
entitlement to service connection on secondary basis.  He should 
be provided such notice and be given an opportunity to respond 
prior to further adjudication of this claim.  

In light of the above discussion, additional development of the 
record is necessary.  Accordingly, the case is REMANDED for the 
following action:

1.  Issue to the appellant appropriate 
notice regarding the evidence and 
information necessary to establish service 
connection for alcohol and drug abuse as 
secondary to his service-connected low 
back disability, pursuant to 38 C.F.R. § 
3.310.

2.  Readjudicate the claim on appeal, with 
application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional information 
obtained as a result of this remand.   If 
the decision remains adverse to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


